TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-14-00411-CR



                               Manuel Ruiz Constancio, Appellant

                                                  v.

                                   The State of Texas, Appellee


   FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 51ST JUDICIAL DISTRICT
       NO. A-11-0535-S, HONORABLE JAY K. WEATHERBY, JUDGE PRESIDING



                 ORDER AND MEMORANDUM OPINION

PER CURIAM

               Manuel Ruiz Constancio filed his notice of appeal on May 27, 2014, and his brief was

due December 24, 2014, but was never filed. On February 9, 2015, this Court sent an overdue-brief

notice to Constancio’s appointed counsel, Shawntell McKillop, who failed to provide any response.

               The appeal is abated. The district court shall conduct a hearing to determine

whether Constancio desires to prosecute this appeal, whether he is indigent, whether Ms. McKillop

has abandoned this appeal, and if so, whether new counsel should be appointed. See Tex. R. App.

P. 38.8(b)(2). A supplemental clerk’s record containing copies of all findings and orders from this

hearing and a transcription of the court reporter’s notes, shall be filed with this Court no later than

April 27, 2015. See Tex. R. App. P. 38.8(b)(3).
              It is ordered on March 26, 2015.



Before Chief Justice Rose, Justices Goodwin and Field

Abated and Remanded

Filed: March 26, 2015

Do Not Publish




                                                 2